Exhibit 10.2

AMENDMENT NO. 1

TO

THE MASTER SEPARATION AGREEMENT

THIS AMENDMENT NO. 1 TO THE MASTER SEPARATION AGREEMENT (this “Amendment”),
dated as of November 6, 2006, is among Lazard Ltd, a Bermuda exempted company
(“Lazard Ltd”), Lazard Group LLC, a Delaware limited liability company (“Lazard
Group”), and LAZ-MD Holdings LLC, a Delaware limited liability company
(“LAZ-MD”).

WHEREAS, Lazard Ltd, Lazard Group, LAZ-MD and LFCM Holdings LLC, a Delaware
limited liability company (“LFCM”) are parties to that certain Master Separation
Agreement, dated as of May 10, 2005 (the “Agreement”); and

WHEREAS, each of Lazard Ltd, Lazard Group and LAZ-MD desires to amend Article
VIII of the Agreement as set forth in this Amendment.

NOW, THEREFORE, the Agreement is hereby amended as follows:

1. Amendment of Section 8.2(b). Section 8.2(b) of the Agreement is hereby
amended by deleting clauses (ii) and (iii) thereof and replacing them in their
entirety with the following:

“(ii) Except as otherwise provided in this clause (ii), each Exchangeable MD
Member who shall be entitled to make an Elective Exchange and desires to
exchange such member’s Exchangeable Interest (or portion thereof) so
exchangeable (an “Electing Member”) shall prepare and deliver to LAZ-MD and each
of Lazard Ltd Sub A and Lazard Ltd Sub B a written request signed by such
Electing Member (A) stating the amount of Units underlying the Exchangeable
Interest that such Electing Member desires to exchange, (B) stating whether the
Electing Member shall elect to have such exchange consummated on (x) the
Applicable Exchange Date, (y) any day selected by the Exchanging Member during
the period of five Business Days following the filing by Lazard Ltd with the SEC
of its periodic filings on Form 10-Q or Form 10-K (excluding, with respect to
filings on Form 10-Q, filings for the quarterly period ended March 31 of each
year) at any time after the applicable Accelerated Exchange Date (the “Periodic
Filing Exchange Date”) or (z) if applicable the date immediately prior to the
date of sale in any registered offering to be conducted in connection with such
Elective Exchange of the shares of Lazard Ltd Common Stock to be issued in such
Elective Exchange to such Electing Member (such date under this clause (z), the
“Registration Exchange Date”, and the date selected by the Exchanging Member,
the “Exchange Effective Date”), and (C) certifying that such Electing Member is
entitled to exchange the portion of the Exchangeable Interest that such member
desires to exchange and that such Electing Member is the beneficial owner of
such Exchangeable Interest (each such request, an “Exchange Request”). A
properly completed Exchange Request must be delivered to LAZ-MD and each of
Lazard Ltd Sub A and Lazard Ltd Sub B (1) with respect to MD Exchanges occurring
on the anniversary dates of the IPO, not less than 30 days or more than 60 days
prior to the anniversary date on which such Electing Member desires to effect
the Exchanges in accordance with this Section and (2) with respect to MD
Exchanges occurring on a Periodic Filing Exchange Date, not less than 20 days or
more than 30 days prior to such Periodic Filing Exchange Date. With respect to
MD Exchanges occurring on the Registration Exchange Date, any properly completed
notice to Lazard Ltd by which the Electing Member elects to register, or include
in any registration, the shares of Lazard Ltd Common Stock to be issued in such
Elective Exchange pursuant to the LAZ-MD Stockholders’ Agreement shall be deemed
to meet the notice and delivery requirements of an Exchange Request. Each of
Lazard Ltd Sub A and Lazard Ltd Sub B shall have the right to determine whether
any Exchange Request is proper under this Article VIII or to waive any
infraction of these procedures. Once delivered, an Exchange Request shall be
irrevocable.



--------------------------------------------------------------------------------

(iii) Each Elective Exchange shall be consummated effective as of the close of
Lazard Ltd’s business on the applicable Exchange Effective Date (such time, the
“Elective Exchange Effective Time”), and the Electing Member shall be deemed to
have become the holder of record of the applicable shares of Lazard Ltd Common
Stock at such Elective Exchange Effective Time (or, in the case of an Electing
Member who is an Electing LAZ-MD Exchange Member (as defined in the LAZ-MD
Operating Agreement), at the time of receipt of such shares of Lazard Ltd Common
Stock) and all rights of the Electing Member in respect of the portion of the
Exchangeable Interest so exchanged shall terminate at such Elective Exchange
Effective Time. In the event that an Electing Member shall select the
Registration Exchange Date as the Exchange Effective Date in accordance with
clause (ii) above, such Elective Exchange shall be null and void (and such
Electing Member shall continue to hold the applicable Exchangeable Interest) in
the event that the sale shall not occur in the applicable registered offering to
be conducted in connection with such Elective Exchange for any reason (including
as the result of any cutbacks in or the termination of such registered
offering).”

2. Amendment to Section 8.8. Section 8.8 of the Agreement is hereby amended by
deleting such Section 8.8 and replacing it in its entirety with the following:

“Section 8.8 Adjustments to LAZ-MD Exchange Ratio. The LAZ-MD Exchange Ratio
shall be appropriately adjusted in the event of any transfer, sale or other
disposition of any Lazard Group Common Interests by LAZ-MD or any combination of
outstanding Lazard Group Common Units held by LAZ-MD or any combination of
outstanding Lazard Group Common Units held by LAZ-MD into a smaller number of
Lazard Group Common Units, in each case to the extent it would result in the
number of Lazard Group Common Units held by LAZ-MD being less than the number of
outstanding LAZ-MD Class II Units (other than, for the avoidance of doubt,
pursuant to any Exchange). Any such transfer, sale or other disposition of any
such Lazard Group Common Interests by LAZ-MD or any such combination of Lazard
Group Common Units shall not affect or otherwise alter or adjust the Lazard
Group Exchange Ratio except as provided in Section 8.9.”

3. Addition of Section 8.9(d). Section 8.9 of the Agreement is hereby amended by
adding a new clause (d) at the end thereof:

“(d) In the event that Lazard Group shall combine the outstanding Lazard Group
Common Units held by LAZ-MD into a smaller number of Lazard Group Common Units,
the Lazard Group Exchange Ratio in effect immediately prior to such action shall
be adjusted so that the holder of an Exchangeable Interest thereafter exchanged
in accordance with this Article VIII may receive the number of shares of Lazard
Ltd Common Stock that it would have owned immediately following such action if
it had exchanged its Exchangeable Interests in full for shares of Lazard Ltd
Common Stock immediately prior to such action.”

4. Addition of Section 8.11. Article VIII of the Agreement is hereby amended by
adding a new Section 8.11 at the end thereof:

“Section 8.11 Consent Right of Holders of Exchangeable Interests to Selected
Amendments of this Article VIII. In addition to any approvals required under
Section 11.5, any amendment to Article VIII (and the defined terms to the extent
used in this Article VIII) that materially and adversely impacts the rights of
any holder of an Exchangeable Interest as in effect immediately prior to such
amendment shall not be enforceable against that holder unless that holder
consented to such amendment if such amendment shall not apply to and affect the
rights of all holders of Exchangeable Interests equally (for the avoidance of
doubt, any such amendment shall not apply to and affect the rights of all
holders equally if it affects the holders’ rights granted under Article VIII
differently, including, without limitation, with respect to their employment
status, length of employment or ownership (or right to acquire) of Exchangeable
Interests or the shares issuable thereon) (it being understood and agreed that
this Section 8.11 may not be amended without the consent of Lazard Ltd, LAZ-MD
and each holder of Exchangeable Interests). Each holder of Exchangeable
Interests shall be a third party beneficiary of the provisions of this
Section 8.11.”

5. Binding Effect. (a) This Amendment and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and LFCM and their
respective successors and permitted assigns, but neither this

 

2



--------------------------------------------------------------------------------

Amendment nor any of the rights, interests and obligations hereunder shall be
assigned or otherwise transferred, in whole or in part, by any party without the
prior written consent of each of the parties to the Agreement. This Amendment
and all of the provisions hereof shall be binding simultaneously with, and the
effectiveness of this Amendment and all of the provisions hereof shall be
conditioned upon, the effectiveness of the Amended and Restated Stockholders’
Agreement to be entered into by and among Lazard Ltd, LAZ-MD Holdings and the
individuals listed on the signature page thereto.

(b) This Amendment is solely for the benefit of the parties and LFCM (subject to
Section 8.10 of the Agreement) and is not intended to confer upon any other
persons any rights or remedies hereunder.

6. Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7. Invalidity of Provisions. If any term or other provision of this Amendment is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Amendment shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Amendment so as to effect the
original intent of such parties as closely as possible in an acceptable manner
to the end that transactions contemplated hereby are fulfilled to the extent
possible.

8. Agreement in Effect. Except as hereby amended, the Agreement shall remain in
full force and effect.

9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware (other than the laws regarding
choice of laws and conflicts of laws that would apply the substantive laws of
any other jurisdiction) as to all matters, including matters of validity,
construction, effect, performance and remedies.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date set forth above.

 

LAZARD LTD By:   /s/    MICHAEL J. CASTELLANO         Name:   Michael J.
Castellano Title:   Chief Financial Officer LAZARD GROUP LLC By:  
/s/    MICHAEL J. CASTELLANO         Name:   Michael J. Castellano Title:  
Chief Financial Officer LAZ-MD HOLDINGS LLC By:   /s/    LARRY GRAFSTEIN        
Name:   Larry Grafstein Title:   Director